DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (EP 2 105 716).
	Regarding claims 1 and 10, Thomas teaches an electronic component, notably a sensor 1, notably for detecting particulate matter, comprising: an electronic member 2; a housing in which the electronic member is placed, the housing comprising: at least one functional opening 32, wherein, characterized in that at least one protective shield 33 is arranged on the housing to protect the electronic member from intrusions into the housing of matter, notably consisting of fluids or solids, which could pass through the functional opening.
	Regarding claim 2, Thomas teaches wherein the shield 33 partially surrounds the periphery of the opening (figure 1).
	Regarding claim 3, Thomas teaches wherein the shield 33 extends substantially perpendicularly to the opening (see figure 3).
Regarding claim 6, Thomas teaches The electronic component as claimed in claim l, wherein the housing comprises at least one wall 10 which delimits an inside of said housing from an outside, and the shield 33 extends in a projecting manner from said wall (see figure 1).
	Regarding claim 7, Thomas further teaches wherein the housing comprises two half-shells (1a, 1b), of which one is a base 1b and one is a cover 1a, and the shield 33 is formed in one piece with the cover 1a (see figure 1).
	Regarding claim 8, Thomas further teaches wherein the opening allows a fluid to be passed into the housing (See Description, para. 0002, “Conventional measuring devices, in particular level and pressure measuring devices for use on containers are made up of several components; The second measuring device section is usually formed with a smaller circumference than the first measuring device section and often has the form of a cylindrical tube, which can be guided through a corresponding opening of the container to be monitored”).
	Regarding claim 9, Thomas further teaches wherein the electronic component is a sensor 20 and wherein the opening is an electronic connector 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Thomas teaches the claimed invention except wherein the shield extends in an inclined manner relative to the opening.
.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMEL E WILLIAMS/Examiner, Art Unit 2855